Citation Nr: 0917591
Decision Date: 05/11/09	Archive Date: 06/02/09

Citation Nr: 0917591	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-26 073	)	DATE MAY 11 2009
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of compensation benefits effective 
November [redacted], 2003, withheld based upon incarceration for a 
felony conviction.


REPRESENTATION

Appellant represented by:	Daniel Wemhoff, Esq.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The claim for reinstatement of benefits following a reduction 
of the Veteran's compensation benefits, effective November 
[redacted], 2003, based upon incarceration for a felony conviction 
was previously before the Board in November 2007, at which 
time the claim was denied.  In November 2007, the Veteran 
filed a motion for reconsideration.  See 38 C.F.R. § 20.1001 
(2008).  In February 2009, the Board granted his motion for 
reconsideration.  38 U.S.C.A. § 7103(b) (West 2002). 

The undersigned Veterans Law Judges have been designated as 
the reconsideration panel.  The decision rendered herein by 
the reconsideration panel replaces the November 2007 Board 
decision and now constitutes the final decision of the Board 
as to the reconsidered issue.  See 38 C.F.R. § 20.1100 
(2008).


FINDINGS OF FACT

1.  The Veteran was convicted of the felony of familial 
sexual battery.  He was sentenced to life in prison on April 
[redacted], 2002.

2.  In August 2003, the District Court of Appeal of Florida, 
reversed the felony conviction and ordered a new trial.

3.  In May 2004 correspondence, the RO initially notified the 
Veteran that his compensation benefits would be reduced under 
38 C.F.R. § 3.665 effective June 28, 2002.

4.  In September 2004 correspondence, the RO changed the 
effective date of the reduction to November [redacted], 2002, because 
he had won his appeal.

5.  The Veteran was retried and convicted of a felony on 
February [redacted], 2005.


CONCLUSION OF LAW

The criteria for restoration of compensation benefits 
effective November [redacted], 2003, have been met.  38 U.S.C.A. § 
5313 (West 2002); 38 C.F.R. § 3.665 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration.  38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the 
rate of 10 percent.  38 C.F.R. § 3.665(d). 

If a veteran's felony conviction is overturned on appeal, 
however, any compensation withheld due to incarceration for a 
felony conviction shall be restored to the veteran, less the 
amount of any apportionment. 38 C.F.R. § 3.665(m). 
 
As of August 1987, the Veteran was service-connected for a 
status-postoperative fracture of the left patella, proximal 
tibia, an proximal fibula (rated as 30 percent disabling), 
bursitis and supraspinatus tendinitis of the right shoulder 
(noncompensably rated), residuals of fractures to the ribs 
(noncompensably rated), and a status-post repair facial 
laceration (noncompensably rated).  His combined rating was 
evaluated as 30 percent disabling.  

In April 2002, following a conviction for a felony crime, the 
Veteran was incarcerated in a federal penal institution.  By 
way of a May 2004 letter and pursuant to 38 C.F.R. § 3.665, 
the RO proposed to reduce his compensation benefits to an 
amount equal to a 10 percent rating, effective June 28, 2002.  

In June 2003, the Veteran's felony conviction was reversed 
and his appeal was remanded for a new trial.  Although he 
indicated that he was briefly released from federal custody, 
he was again incarcerated, and remained so incarcerated, 
until he was retried and convicted on February [redacted], 2005.

Because the Veteran's conviction that was the subject of the 
reduction of benefits was overturned on appeal when it was 
reversed and remanded for a new trial by the court of 
appellate jurisdiction, he is entitled to restoration of his 
compensation benefits as a matter of law.  See 38 C.F.R. § 
3.665(m).  In this case, the law, rather than the facts, is 
dispositive; as such, the benefit-of-the-doubt doctrine is 
not for application.  Accordingly, restoration is warranted.

The Board notes that although restoration of the Veteran's 
compensation benefits is granted, such restoration is 
governed by the statutes and regulations governing the 
assignment of effective dates and the restoration amount due 
to apportionment.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.655.  
Thus, the RO should address these issues in the first 
instance.  Further, the Veteran has a current felony 
conviction, which should be considered in the restoration.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Restoration of compensation benefits is granted, subject to 
the laws and regulations governing the effective date and 
amount of restoration. 



		   	
	L. HOWELL	P. M. DILORENZO
	                Veterans Law Judge                                    
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals




	                        
__________________________________________
K. OSBORNE
Chief Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0734942	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a reduction of the veteran's compensation benefits 
effective from November [redacted], 2003, based upon his conviction 
of a felony was proper. 

REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran retired from military service in August 1987, by 
reason of physical disability, after serving more than 14 
years on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) actions in May 
and September 2004.    


FINDINGS OF FACT

1.  On September [redacted], 2003, the veteran, who was in receipt of 
VA compensation at the 30 percent rate, was incarcerated 
following a felony conviction.

2.  In September 2004 the veteran's compensation payments 
were retroactively reduced, effective November [redacted], 2003, 
resulting in an overpayment.

3.  November [redacted], 2003, is the 61st day of the veteran's 
incarceration due to his conviction of a felony.  


CONCLUSION OF LAW

The criteria for the reduction of the veteran's compensation 
benefits due to his  conviction of a felony were met, 
effective November [redacted], 2003.  38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R. §§ 1.962, 3.665 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this matter concerns issues under Chapter 53 of Title 38, 
United States Code, the notification and duty to assist 
requirements set out in Chapter 51 of Title 38, United States 
Code are not applicable.  In any case, the RO has explained 
to the veteran the bases for denial of the claim, and 
afforded him the opportunity to present information and 
evidence in support of the claim, and there is no indication 
that any additional notice or development would aid the 
veteran in substantiating his claim.  

Although the factual development in this case has not 
produced entirely consistent findings, the context of this 
appeal may be fairly described as follows:

The veteran was retired from military service in 1987, due to 
disability, and in 1987 was awarded service connection for 
various impairments.  His combined disability evaluation was 
30 percent where it remained to the time of the matter 
currently on appeal.  

In April 2002, the veteran was convicted of a felony, namely 
sexual battery on a child under 12 by a perpetrator over 18.  
He was sentenced to life in prison, and was incarcerated June 
[redacted], 2002.  The veteran appealed this conviction and in June 
2003, that conviction was reversed and a new trial was 
ordered.  In February 2005, the veteran was again convicted 
of this crime and again sentenced to life in prison.  He 
appealed this conviction, but in December 2006, the judgment 
of the trial court was affirmed.  

There is some question as to the veteran's incarceration 
status between the time of his initial conviction's reversal 
and September 2003, but information was received in March 
2004 from the St. Lucie County Jail that the veteran was 
committed to that institution on September [redacted], 2003, for a 
felony conviction and the veteran himself indicated in a 
written communication received in July 2005, that he has been 
incarcerated since at least September 2003.  

Applicable criteria provide that a veteran who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony will not be 
paid compensation in excess of the amount payable for a 10 
percent disability rating beginning on the 61st day of 
incarceration.   38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

Based on the foregoing, it may be concluded the veteran has 
been incarcerated as a consequence of his conviction of a 
felony, perhaps since June 2002, but more definitively since 
September [redacted], 2003.  The 61st day of his incarceration 
beginning September [redacted], 2003 is November [redacted], 2003.  

The criteria for the reduction of the veteran's compensation 
due to his incarceration for conviction of a felony effective 
November [redacted], 2003 are met and the appeal is denied.  



ORDER

Based on his conviction of a felony, reduction of the 
veteran's compensation benefits effective from November [redacted], 
2003 was proper, the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


